—Appeal from a judgment in favor of claimant, entered January 20, 1993, upon a decision of the Court of Claims (Lyons, J.).
Following a nonjury trial, the Court of Claims awarded claimant a total of $500 in damages for injuries sustained as a result of being negligently exposed to insecticide spray while he was a prison inmate. In light of the relatively minor *876physical effects suffered by claimant, as demonstrated by the record and the lack of any indication that claimant’s symptoms are permanent or likely to recur in the future, we find no reason to disturb the judgment of the Court of Claims.
Mikoll, J. P., Mercure, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, without costs.